Citation Nr: 1229391	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for low back pain, to include as secondary to service-connected right patellectomy due to fracture.

5.  Entitlement to service connection for chloracne, to include as secondary to exposure to herbicides.

6.  Entitlement to an evaluation in excess of 20 percent for a right patellectomy due to fracture.    

7.  Entitlement to an evaluation in excess of 20 percent for diabetes, type II, with nephropathy, hypertension and erectile dysfunction.

8.  Entitlement to an effective date prior to September 13, 2001 for service connection of coronary artery disease for the purposes of entitlement to retroactive benefits.

9.  Entitlement to an effective date prior to January 12, 2009 for service connection of peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II with nephropathy, hypertension and erectile dysfunction for the purposes of entitlement to retroactive benefits.

10.  Entitlement to an effective date prior to January 12, 2009 for service connection of peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II with nephropathy, hypertension and erectile dysfunction for the purposes of entitlement to retroactive benefits.

11.  Entitlement to an effective date prior to January 12, 2009 for special monthly compensation based on loss of use of a creative organ.  

12.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Esq.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel






\

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 (service connection issues) and May 2011 (all other issues) rating decisions by the Huntington, West Virginia and Roanoke, Virginia, Regional Offices (RO) of the Department of Veterans Affairs (VA), respectively.  The issues are now all under the jurisdiction of the RO in Roanoke, Virginia.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In December 2011, the Veteran indicated that he wanted to appear for a hearing by live videoconference before a Veterans Law Judge in Washington, D.C.  Accordingly, such a hearing was scheduled for July 13, 2012.  On July 12, 2012, the RO received a facsimile in which the Veteran's attorney requested that the hearing date be postponed, due to the fact that he had just been assigned the Veteran as a client two days prior.  The Board finds that the Veteran has presented good cause to reschedule his Board hearing.  38 C.F.R. § 20.702 (c)(2).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either by videoconference or in person at the RO, whichever affords the earliest opportunity, and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, such must be documented in the claims file.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



